Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Dependency Tree
	Independent claims are emphasized.

	1 
		2
			5
		3
		4
		6
		7
		8
	9
		10
		11
		12
			14
	13
	
Objections to the Specification
	Objection is made to the specification for minor informalities:  The current title,  
“Efficient Produced Water and Waste Heat-aided Blowdown Water Treatment Process Resulting in Value-added By-products,” recites subjective performance attributes in addition to otherwise concise and objective descriptors of the invention.  Amendment to – Treatment Process for Produced Water and Blowdown Water -- would overcome this basis for objection.  Correction is required.


Exemplary Claims 9 and 1
	Claim 9:

    PNG
    media_image1.png
    202
    887
    media_image1.png
    Greyscale

	In broadly defined terms, Claim 9 is a process of softening, then filtering, and then desalinating BDW.  Claim 9 more specifically requires that the softening be accomplished by subjecting the mixture to a softening agent, filtering using activated carbon, and desalinating by reverse osmosis.

	Claim 1:
A process for treating a mixture of produced water and blowdown water comprising: 
	mixing an amount of produced water (PW) and an amount of blowdown water (BD) for forming a produced water and blowdown water mixture (PW-BD water mixture), optionally1 adjusting the pH of the PW-BD water, subjecting said PW-BD water mixture to at least one softening agent to form a softened produced water and blowdown water mixture, subjecting said softened produced water and blowdown water mixture to an activated carbon filtration to form a filtered produced water and blowdown water mixture, and subjecting said filtered produced water and blowdown water mixture to a reverse osmosis membrane desalination to form a treated permeate product water and a reverse osmosis reject water.
	In broadly defined terms, Claim 1 is a process of softening, then filtering, and then desalinating a mixture of PW and BDW.  Claim 1 more specifically requires that the softening be accomplished by subjecting the mixture to a softening agent, filtering using activated carbon, and desalinating by reverse osmosis. Claim 1 is not limited by a pH adjusting step.
	
Claim 3 Construction
	Claim 3 reciting

    PNG
    media_image2.png
    85
    884
    media_image2.png
    Greyscale

is construed as requiring that pH adjustment step recited in claim 1 is limiting of claim 3, and that the adjustment requires increasing the pH of the PW-BDW mixture before the pH-adjusted mixture is softened, filtered, or desalinated.

Objection to Claims for Minor Informalities 
	Objection is made to claims 1 – 8, 14 for minor informalities:  In claim 1, “adjusting the pH of the PW-BD water” should be changed to “adjusting the pH of the PW-BD water mixture”.  In claim 5, “waste-heat aided” should be amended to 
– waste heat-aided --.
In claim 14, “is is” should be amended to – is --.

§112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 1 is uncertain insofar as directly-dependent claim 4 refers to  “said metal” thereby implying that claim 1 is limited in some manner by a metal even though claim 1 does not clearly recite any metal.  Claim 4 is also rejected insofar as claim 1 fails to provide antecedent basis for claim 4’s recitation, “said metal.”  Claim 4 is also rejected under §112(b) for implying that sulfur is a metal.  The examiner takes Official notice that sulfur is generally regarded as a reactive nonmetal, along with the other chemical elements listed below:

    PNG
    media_image3.png
    146
    145
    media_image3.png
    Greyscale

	Per claims 7 and 12, the scope of “raw cooling tower blowdown water” is unclear.  Specifically, it is unclear whether “raw cooling tower blowdown water” can be differentiated from “cooling tower blowdown water” and, if so, by what distinguishing characteristic.  Assuming that “cooling tower blowdown water” is blowdown water removed from a cooling tower water circuit, it is unclear whether “raw” requires that the “cooling tower blowdown water” mustn’t have been treated prior to its subsequent mixing with PW per claim 1.  Alternatively, does “raw” speak to the condition of the make-up water added to the cooling tower water circuit, as in untreated “raw water” from a natural body of water?  This objection may be overcome by pointing to specific passages of the disclosure discussing the meaning of “raw” in this context, or by deleting “raw” from the noted phrase.
	Claims 2 – 8 not specifically discussed above are rejected for failing to cure the §112(b) issues noted in any claim to which they refer directly or indirectly.

Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Löwenberg in view of any one of US 20150315055 to Chidambaran, US 20120255908 to Duke, US 20060231491 to Mukhopadhyay, or USP 5250185 to Tao.
	Löwenberg is directed to desalination of cooling tower blowdown water (“CTBD”).  Reuse of CTBD is key to sustainable thermoelectric power production in the future.  Reuse requires desalination which traditionally has been accomplished by thermal desalination.  New installations this century, however, is desalination by reverse osmosis provided the water is appropriately pretreated to protect the RO membranes otherwise prone to fouling.  Dissolved organic carbon (DOC) is removed by powdered activated carbon (PAC) filtration.  The references tested several pretreatment approaches to achieve the best RO desalination performance.  The reference states:
	
    PNG
    media_image4.png
    71
    500
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    295
    1052
    media_image5.png
    Greyscale

The best RO performance was achieved by mixing CTBD with PAC to accommodate adsorption of DOC on the PAC, then removing the PAC/DOC by filtering through a UF membrane, followed by filtration of the UF permeate through a reverse osmosis membrane filter (examiner-annotated2 Fig. 2):

    PNG
    media_image7.png
    578
    902
    media_image7.png
    Greyscale


	Although Lowenberg discusses the problem of accumulation of Ca and Mg ions in CTBD water, 
	
    PNG
    media_image8.png
    69
    523
    media_image8.png
    Greyscale

the reference does not describe or expressly suggest softening the CTBD upstream of the activated carbon adsorption / UF filtration step.
	The prior art is replete with motivation to soften water, e.g., removal of calcium and/or magnesium ions, upstream of RO processing, as shown by any of the following references:
	US 20150315055 to Chidambaran suggests removing hardness HRU upstream of RO membranes, and thermal evaporative separation of water from the RO permeate stream 211 (Fig. 2).  The process is applicable to blowdown water [0020] and produced water.

    PNG
    media_image9.png
    778
    1333
    media_image9.png
    Greyscale

	
	US 20120255908 to Duke suggests removing hardness from RO feed streams upstream of RO membranes [0043] [Duke’s claim 2].
	US 20060231491 to Mukhopadhyay suggests removing hardness from RO feed streams upstream of RO membranes by addition of Na2CO3 and passage through a cation exchange bed to remove hardness as Ca2+ and Mg2+ and increasing the pH of the stream to 8.5 – 12 [0031] before feeding to the RO membrane [0028] [claims].
	USP 5250185 to Tao describes softening a produced water stream then raising the pH upstream of an RO membrane. 
	Accordingly, it would have been obvious to have softened the Lowenberg CTBD stream upstream of the PAC filtration step because the prior art, as exemplified by any of the secondary references cited in this rejection, motivate the PHOSITA to soften water upstream of an RO process.

	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Löwenberg in view of any one of US 20150315055 to Chidambaran, US 20120255908 to Duke, or USP 5250185 to Tao, as applied to claims 9 and 12, respectively, above, further in view of US 20060231491 to Mukhopadhyay.  
	Mukhopadhyay teaches:

    PNG
    media_image10.png
    191
    396
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    733
    1149
    media_image11.png
    Greyscale

It would have been obvious to have selected ion exchange as the agent by which the Lowenberg water is softened, and to have facilitated that softening by adding sodium carbonate to the water, as suggested by Mukhopadhyay.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150315055 to Chidambaran in view of Löwenberg.
	US 20150315055 to Chidambaran describes purifying produced water for reuse in a hydrocarbon extraction / production well and for use as a boiler feed water.  The process comprises providing the produced water, then removing hardness at a HRU, then filtering via microfiltration and ultrafiltration, then filtering via reverse osmosis.  The RO permeate is sent to a boiler then returned to the production well as steam.  The RO concentrate is subjected to thermal evaporation with the vapors mixed with the previously discussed RO permeate and likewise fed to the boiler as feed water  (Fig. 2).  The reference teaches that boiler blowdown [0020] water can be treated in the same manner as the produced water, so mixing of the produced water and the boiler blowdown would have been obvious.  The disclosed process does not describe an activated carbon step.  Per claim 2, the unevaporated product of the evaporative distillation step (bottoms) is a brine stream.  


    PNG
    media_image12.png
    752
    1172
    media_image12.png
    Greyscale

	Löwenberg is directed to desalination of cooling tower blowdown water (“CTBD”).  Reuse of CTBD is key to sustainable thermoelectric power production in the future.  Reuse requires desalination which traditionally has been accomplished by thermal desalination.  New installations this century, however, is desalination by reverse osmosis provided the water is appropriately pretreated to protect the RO membranes otherwise prone to fouling.  Dissolved organic carbon (DOC) is removed by powdered activated carbon (PAC) filtration.  The references tested several pretreatment approaches to achieve the best RO desalination performance.  The reference states:
	
    PNG
    media_image4.png
    71
    500
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    295
    1052
    media_image5.png
    Greyscale

The best RO performance was achieved by mixing CTBD with PAC to accommodate adsorption of DOC on the PAC, then removing the PAC/DOC by filtering through a UF membrane, followed by filtration of the UF permeate through a reverse osmosis membrane filter (examiner-annotated3 Fig. 2):

    PNG
    media_image7.png
    578
    902
    media_image7.png
    Greyscale


	Although Lowenberg discusses the problem of accumulation of Ca and Mg ions in CTBD water, 
	
    PNG
    media_image8.png
    69
    523
    media_image8.png
    Greyscale

the reference does not describe or expressly suggest softening the CTBD upstream of the activated carbon adsorption / UF filtration step.
	It would have been obvious to have filtered the water being treated through a powdered activated carbon filter immediately upstream of the MF/UF filtration step of Chidambaran because Lowenberg suggests PAC filtration upstream of UF and RO membrane filtration to improve RO performance by removing dissolved organic carbon from the water upstream of the RO filtration step.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150315055 to Chidambaran and Löwenberg, as applied to claim 1 above, further in view of USP 20140190817 to Mays.
	Per claim 8, USP 20140190817 to Mays at [0026] teaches that a single boiler can generate steam both for enhanced oil recovery as well as for electrical power generation.  It would have been obvious, therefore, to have varied the relative amounts of produced water and blowdown water being treated depending on the uses of the boiler:  If a relatively small proportion of the boiler feed water were used to produce steam for oil extraction purposes, and a relatively larger portion were directed to another purpose, such as power generation, then the ratio of blowdown water to produced water would have been relatively high.  In any event, the resulting ratio would have been obvious given those steam loads and the demands of a mass balance around the system.

Claims 3 – 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150315055 to Chidambaran and Löwenberg, as applied to claim 1 above, further in view of US 20060231491 to Mukhopadhyay.
Mukhopadhyay, directed to removing hardness from RO feed streams upstream of RO membranes by addition of Na2CO3 and passage through a cation exchange bed to remove hardness as Ca2+ and Mg2+, suggests increasing the pH of the stream to 8.5 – 12 [0031] before feeding to the RO membrane [0028] [claims].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150315055 to Chidambaran and Löwenberg, as applied to claim 1 above, further in view of US 20110198208 to Olwig,
Olwig, directed to desalinating salt-laden waters, suggests using waste heat in a thermal evaporative distillation process [0016] for cost-effective RO processing.


Art Cited of Interest
USP 20100193444 to Boodoo is cited of interest.
	Ahmed is cited of interest.
	A copy of Farahani was cited because only the first two pages of the copy Applicant supplied were visible in PTO file.

Claims not Rejected over Prior Art
Objection is made to claim 7 for dependence on a rejected base claim, but would be allowable if presented in independent form.
Objection is made to claims 10, 13 for dependence on a rejected base claim, but would be allowable if presented in independent form and amended to overcome any objections or rejections, if any, not based on prior art.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim construction notice:  The examiner construes claim 1 such that only the step of “adjusting the pH of the PW-BD water” is optional rather than all steps recited in claim 1 after the word “optionally.”  
        * Any objections or disagreements Applicant may have concerning any of the examiner’s claim construction remarks should be raised no later than the applicant’s next formal response to any Official communication of record in which the remarks may have been made.
        2 As an experimental apparatus designed to simulate membrane fouling, the reference recombines the permeate and concentrate streams as explained at Lowenberg:
        
    PNG
    media_image6.png
    150
    520
    media_image6.png
    Greyscale

        One of skill would have understood that in commercial use, the RO permeate stream would not be commingled with the RO concentrate stream, but rather it alone would be returned to the cooling tower to reduce demand for fresh make-up water in the cooling tower.
        3 As an experimental apparatus designed to simulate membrane fouling, the reference recombines the permeate and concentrate streams as explained at Lowenberg:
        
    PNG
    media_image6.png
    150
    520
    media_image6.png
    Greyscale

        One of skill would have understood that in commercial use, the RO permeate stream would not be commingled with the RO concentrate stream, but rather it alone would be returned to the cooling tower to reduce demand for fresh make-up water in the cooling tower.